Missouri Court of Appeals
                             Southern District


SEPTEMBER 24, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33097 and SD33114 (Consolidated)

     Re:   HOWARD LEE TURNER,
           Claimant-Appellant/Cross-Respondent,
           v.
           TURNPIKE TRANSIT, INC.,
           Employer-Respondent/Cross-Appellant,
           and
           NATIONAL INTERSTATE
           INSURANCE,
           Insurer-Respondent/Cross-Appellant,
           and
           TREASURER OF THE STATE OF
           MISSOURI AS CUSTODIAN OF THE
           SECOND INJURY FUND,
           Respondent.